Title: To Benjamin Franklin from Joseph Galloway, 17 October 1768
From: Galloway, Joseph
To: Franklin, Benjamin


Dear Sir
Philadelphia, Octr. 17. 1768.
I have for Some Time omitted to write to you from an Apprehension that my Letters might not meet you in England. But finding by your Favor of Augt. 13 now before me, that you have alterd your Intention of Seeing America this Fall I again Resume my Pen.
The New Assembly of this Province, chiefly composed of the old Members adjournd on Saturday last to the 2d. of January. They have again appointed Yourself and Mr. Jackson their Agents, to whom I inclose a Letter from the Committee of Correspondence. You will perceive, by it, that they have a Sixth Time renewd the Instructions relating to a Change of Government. Every Member now approving of the measure Save the Chief Justice. So that you are not to Judge of the Desire of the House to have the Measure accomplish’d by the Brevity of the Letter which was occasiond by the Shortness of their Sitting, and the fulness of the Instructions of Former Houses referrd to, which renderd much on the Subject unnecessary.
I am much Obliged by the particular Account of the Situation in which this Matter Stands. No Part of it which you wish to be concealed shall Transpire. You really judge right—Should the Petitions be rejected or neglected, The Crown will never have the like Request made by the People, nor such another Opportunity of resuming one of the most Beneficial Governments in America. Their own Welfare will Oblige them to Court Proprietary Favor, and shoud they continue to gratify the People by the Lenient Measures adopted during the last Year, they will place all their Confidence in them and lose all Ideas of Loyalty or Affection to the Person where alone they ought to be fixed. The revenues of our Proprietarys are immense; not much Short, at this Time, of £100,000 per Annum. And had they as much Policy as Money, they might easily find Means with their vast Treasure, so to endear themselves to the People, as to prevail on them to forget all Duty and Affection to others. As to the People paying &ca. it never can be done—nor is it just they shoud. Nor woud they ever Agree to establish fixt Salarys on Governors for the reasons you have mentioned.

It is truly discouraging to a People who wish well to the Mother Country, and by their Dutiful Behaviour during these Times of American Confusion, have recommended themselves to the Crown, to have An Application so honourable and Beneficial to the latter, so much neglected. Woud the M[inistr]y cooly attend to the Matter it woud certainly be otherwise. However, I am convinced shoud the People once despair of the Change, either the greatest Confusion or the Consequence you have pointed out will assuredly ensue.
Two Regiments Commanded by Col. Dalrymple are arrived at Boston, and we learn the Town are providing Quarters for them, So that I hope the Mischiefs which some have thought, woud attend that Measure will not follow. Great Pains have been taken in this City by some hot headed indiscreet Men, to raise a Spirit of Violence against the late Act of Parliament, but the Design was crushed in its Beginning by our Friends, so effectually, that, I think, we shall not soon have it renewed.
Your Continuance in London, this Winter, gives the Assembly much Satisfaction, as there is a great Probability that American Affairs will come before the present Parliament, and they have the fullest Confidence in you.
I have Mitchels Bond and Judgment, and expect to receive and Remit the Money dayly. I think I informd you before, that by taking this Bond I saved the Delay attending the tedious Proceedings in our Courts and shall be able thereby to remit the Money sooner than I otherwise coud, had Mitchel been sued in the usual Way. Mr. Hamilton did Promise him the whole Sum, but has disappointed him. He is now endeavouring to borrow it on Mortgage, should he fail, I shall Enter up the Judgment next Week and Sell his Effects. The Debt is undoubtedly Safe.
As to Mr. Berners Affair—I am ashamed of the Delay, and yet it has not been in my Power to prevent it. I first Set the Place up to Sale at the Coffee House, but had no Bidders. I then had an Offer and with Mr. Hughes’s Approbation sold it by private Contract to Emanuel Rouse, he being the only person offering to buy. He promised the Money in a Short Time, But has continually deceived me—I fear I shall be obliged to take the Place again, and sell it to another, as his circumstances are not so good as I thought them. I shal write to Mr. Berners.
Our old Friend Mr. Hughes is retired to the Country—disgusted with his Friends and all the World—in my Opinion, without any Good or sufficient Reason. This Conduct has given his friends real pain, who still wish him well and woud serve him, woud he permit it. I have Seen him but once this twelve Months and then I paid him a Visit in the Country.
My good Friend Governor Franklin is now at Fort Stanwix with Sir Wm. Johnson, where a Treaty is holding respecting a General Boundary. I have had a Letter from him Since his Arrival there, and he is well.
I write in much Hurry, which will apologize for Incorrectness. Beleive me, my dear Friend, with the most perfect Esteem yours most Affectionately
J. Galloway

The Governor being at the Treaty with Sir Wm. Johnson No Legislative Business coud be done the last two Sittings, so that the publick Debts remain unprovided for, otherwise I shoud have remitted your last Years Salary. Shall I remit should provision be made in the Jany. Sitting?
Benjamin Franklin Esqr

